Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S COMMENT
This application is in condition for allowance except for the presence of claims 15, 17-18, 51 and 55 directed to articles non-elected without traverse.  Accordingly, claims 15, 17-18, 51 and 55 been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Johnson on February 19, 2021.

The application has been amended as follows: 

Claim 1: In line 6, delete the “and” after the “;”
	    In line 8, after “maximum” and before “.” insert,
	--- ; and wherein the local K2O concentration maximum has a K2O concentration of 0.5% to 15% of the K2O concentration at the surface of the alkali aluminosilicate glass article ---
Claim 4: Cancel
Claims 15, 17, and 18: Cancel
Claim 22: In line 13, delete “and”
	     In line 15, after “maximum” and before “.” insert,
	--- ; and wherein the local K2O concentration maximum has a K2O concentration of 0.5% to 15% of the K2O concentration at the surface of the alkali aluminosilicate glass article ---
Claims 51 and 55: Cancel
Allowable Subject Matter
Claims 1-3, 6, 14, 22-23, 25-26, 29-31, 35, 38-39, and 50 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art does similarly teach alkali aluminosilicate glass articles comprising Li2O, Na2O and K2O, a compressive stress layer extending from the surface to a DOC, a tensile region extending from the DOC and having a maximum tensile stress within the claimed range, and a K2O concentration profile having a portion wherein the K2O concentration increases to a local K2O concentration maximum, the art simply does not teach, provide any motivation to make or suggestion of how to even obtain such a 
It is noted that the K2O concentration at the local maximum being 0.5-15% that of the K2O concentration at the glass surface indicates that the K2O concentration at the local maximum is much smaller than the K2O concentration at the surface and although there is art cited (see notice of references cited) that suggest a profile where the K2O concentration at the local maximum is smaller than a K2O concentration at the surface, the K2O concentration at the local maximum relative to the surface K2O concentration in these references is much larger than that required by the claims. 
Although one of ordinary skill may attempt to argue that the concentration can be varied as desired, making such an assertion in the instant case would not be appropriate because the art not only provides no motivation to obtain such a low maximum K2O content relative to the K2O surface concentration but the art additionally provides no clear teaching of how one would even obtain such a concentration relationship while still obtaining the required profile claimed. It is noted that the prior art teaching the claimed profile of claim 1 are all ion exchanged glasses wherein the profile and content K2O is a result of the ion exchange process itself which includes multiple parameters (salt type, number of exchange steps, exchange duration, salt concentration, etc) and not just simply adding K2O to a glass. Given that none of the references suggests motivation to obtain such a low maximum K2O content relative to the K2O surface concentration and the method steps in each of these references actually provides a much greater local content than claimed, there is nothing in the art that would suggest lowering the content nor is there any indication of what ion exchange . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784